Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10, 12-14, 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691).
Hagin et al shows a roof vent comprising: a lower portion (figure 6, the lower flat surface) configured to be installed on a roof deck, the lower portion including an opening (figure 3, the opening with the mesh) extending therethrough; an upper portion (figure 6, the planar surface with the openings at the top) attached to the lower portion at an upslope edge (figure 6), the upper portion spaced apart from the lower portion at a downslope edge to create a space between the upper portion and the lower portion, the space bounded by side walls on lateral edges; a front opening (figure 6, the opening at the front) between the lower portion and the upper portion at a downslope edge of the upper portion, the front opening allowing airflow into and out of the space; wherein the upper portion angles away from the upslope edge to create the space between the upper portion and the lower portion such that the roof vent comprises a tapered vent 
Hagin et al does not show an integrated diverter positioned downslope of the front opening and attached to the lower portion, the integrated diverter having a height of at least one inch, roof vent when installed, the diverter having a height of at least one inch and no more than 1.75 inches, and positioned downslope of the front opening at least a distance that is at least one of about 50%, 60%, 66%, 70%, 75%, 80%, 85%, 90%, 95%,  100%,  105%,  110%, 115%, 120%,  125%, 130%, 140%, or 150% of a height of the front opening.

Horton figure 2 discloses the use of an integrated diverter (21, 22, and/or 23) positioned downslope of an opening (27) and attached to a lower portion to create an external wind baffle wall (par 17).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hagin et al’s structures to show an integrated diverter positioned downslope of the front opening and attached to the lower portion as taught by Horton in order to create an external wind baffle wall, and one having ordinary skill in the art would have found it obvious to modify Hagin’ modified structure to have the diverter with the height of at least one inch, roof vent when installed, the diverter having a height of at least one inch and no more than 1.75 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 

Per claims 2-6, Hagin et al as modified further shows the integrated diverter extends at an angle from the lower portion of the roof vent, wherein the integrated diverter comprises a first portion extending at the angle a from the lower portion of the roof vent, and a second portion extending from the first portion at an angle a2 (see Horton’s teaching of 23, 21, 22), wherein the angle a is approximately 90 degrees (see part 21), wherein the integrated diverter comprises a curved portion (23) extending from the lower portion of the roof vent, wherein the integrated diverter extends continuously across the front opening of the roof vent.
Claims 9, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691).
Hagin as modified shows all the claimed limitations except for the roof vent is configured to mimic the appearance of a flat tile, an S-shaped tile, or an M-shaped tile.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hagin’s structures to show the roof vent is configured to mimic the appearance of a flat tile, an S-shaped tile, or an M-shaped tile since the roof vent .
Claims 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691) as applied to claim 1 above and further in view of Daniels (2007/0072541).
Hagin et al as modified shows all the claimed limitations except for at least one of a solar panel and a fan.
Daniels discloses the use of a solar panel and a fan to circulate the air and save energy.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hagin’s modified structures to show at least one of a solar panel and a fan as taught by Daniels in order to circulate air to improve ventilation with the solar panel accumulating solar power to save energy.
Claims 7-8, 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691) as applied to claim 1 above and further in view of Gerig (2009/0320381).
Hagin et al as modified shows all the claimed limitations except for the diverter comprises a non-continuous diverter including a first diverter portion spaced from a second diverter portion across a width of the diverter, one or more cutouts spaced between the first and the second diverter, wherein the one or more cutouts are configured to allow access to a crimping tool used during manufacture of the roof vent.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hagin et al’s modified structures to show the use of non-continuous diverter (42) including a first diverter portion (42) spaced from a second diverter portion (another 42) across a width of the diverter (30), one or more cutouts spaced between the first and the second diverter, wherein the one or more cutouts are configured to allow access to a crimping tool used during manufacture of the roof vent (able to function as claimed) as taught by Gerig in order to control the flow of air in and out of the vent as more openings would allow for faster flow and vice versa.

Claims 19-20, 24-26, 29, 31-33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691).
Per claims 19-20, 24, 25-26, 29, 31, Hagin et al as modified shows the claimed structural limitations.  The diverter is also able to function to as claimed to prevent water infiltration through the vent below 60 mL when the vent is tested according to the Testing Application Standard (TAS) No. 100-95, able to function such that no substantial amount of water enters the vent through the front opening during we conditions and wind speeds of at least 50mph.
Per claims 32-33, Hagin et al as modified shows a roof ventilation system comprising a first attic area (underneath the roof) requiring a minimum amount of . 
Claims 23, 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691).
Hagin as modified shows all the claimed limitations except for the roof vent is configured to mimic the appearance of a flat tile, an S-shaped tile, or an M-shaped tile.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hagin’s structures to show the roof vent is configured to mimic the appearance of a flat tile, an S-shaped tile, or an M-shaped tile since the roof vent having the appearance of a flat tile, an S-shaped tile, or an M-shaped tile, is well known in the art, and examiner takes Official Notice of the well-known shapes for forming the roof vent.
Claims 21-22, 27-28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagin et al (d549316) in view of Horton (2005/0233691) as applied to claim 19 above and further in view of Gerig (2009/0320381).
Hagin et al as modified shows all the claimed limitations except for the diverter comprises a non-continuous diverter including a first diverter portion spaced from a 
Gerig discloses the use of non-continuous diverter (42) including a first diverter portion (42) spaced from a second diverter portion (another 42) across a width of the diverter (30), one or more cutouts spaced between the first and the second diverter, wherein the one or more cutouts are configured to allow access to a crimping tool used during manufacture of the roof vent (able to function as claimed).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hagin et al’s modified structures to show the use of non-continuous diverter (42) including a first diverter portion (42) spaced from a second diverter portion (another 42) across a width of the diverter (30), one or more cutouts spaced between the first and the second diverter, wherein the one or more cutouts are configured to allow access to a crimping tool used during manufacture of the roof vent (able to function as claimed) as taught by Gerig in order to control the flow of air in and out of the vent as more openings would allow for faster flow and vice versa.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s statement to the height of the diverter and positioned downslope of the …at least one of about 50%...or 150% of a height of the front opening, examiner respectfully states the claimed dimensions and sizes and angles would have  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05.  The references as set forth and modified, thus show the claimed limitations, and are proper.  
With respect to claims 19, 25, examiner respectfully points out that the references as set forth shows the diverter with the claimed size and angles.  The 
Examiner respectfully points out that when a structure as modified, shows applicant’s claimed structural limitations, the modified structure is thus also able to function as claimed.  
	With respect to claim 32, applicant has not set forth any specific building code.  Building codes are different based on locations (for example: Africa vs. America vs. Asia vs. Europe vs. Australia; and maybe by regions also).  Applicant also has not set forth any value for “ minimum”.  The “minimum amount” can be wide ranging.  The references as modified shows the claimed structural limitations and able to function to meet the “minimum amount”, and “building code” as set forth.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

2/10/2021